                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. MC 18-118-AB (GJSx)                                      Date 7/3/2019

Title: Quadre Investments, LP v. Houlihan Lokey Capital, Inc.

Present: The Honorable GAIL J. STANDISH, UNITED STATES MAGISTRATE JUDGE




                   E. Carson                                             N/A
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
None Present                                       None Present




Proceedings:    G In Court          ✘ In Chambers
                                    G                   ✘ Counsel Notified
                                                        G

G Case previously closed in error. Make JS-5.

G Case should have been closed on entry dated                            .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

✘ Other Case is dismissed pursuant to Status Report [Dkt. 71]
G

G Entered                                  .




                                                                  Initials of Preparer      efc




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
